 1   Michael E. Hansen [SBN 191737]
     Attorney-at-Law
 2   711 Ninth Street, Suite 100
     Sacramento, CA 95814
 3   916.438.7711
     Fax 916.864.1359
 4
     Attorney for Defendant
 5   DICKSON HUNG
 6
 7
                           IN THE UNITED STATES DISTRICT COURT
 8
                    IN AND FOR THE EASTERN DISTRICT OF CALIFORNIA
 9
10   UNITED STATES OF AMERICA,                         )   Case No.: 2:06-CR-00390-WBS
                                                       )
11                           Plaintiff,                )   STIPULATION AND [PROPOSED]
                                                       )   ORDER TO CONTINUE TRIAL
12            vs.                                      )   CONFIRMATION HEARING
                                                       )
13   DICKSON HUNG,                                     )
                                                       )
14                           Defendant.                )
                                                       )
15
16
              IT IS HEREBY STIPULATED by and between the parties hereto through their
17
     respective counsel, Heiko Coppola, Assistant United States Attorney, attorney for plaintiff, and
18
     Michael E. Hansen, attorney for defendant Dickson Hung, that the previously-scheduled trial
19
     confirmation hearing date of October 15, 2019, be vacated and the matter set for October 21,
20
     2019, at 9:00 a.m.
21
              This continuance is requested because defense counsel is subject to jury duty in
22
     Sacramento County commencing October 15, 2019.
23
              The Government concurs with this request.
24
              Time was previously excluded through November 19, 2019.
25
              Accordingly, the parties respectfully request the Court adopt this proposed stipulation.
26
              IT IS SO STIPULATED.
27
     //////
28



                                                  1
     Stipulation and [Proposed] Order to Continue TCH
 1   Dated: October 9, 2019                              Respectfully submitted,
 2                                                       /s/ Michael E. Hansen
                                                         MICHAEL E. HANSEN
 3                                                       Attorney for Defendant
                                                         DICKSON HUNG
 4
     Dated: October 9, 2019                              McGREGOR SCOTT
 5                                                       United States Attorney
 6                                                       By: /s/ Michael E. Hansen for
                                                         HEIKO COPPOLA
 7                                                       Assistant U.S. Attorney
                                                         Attorney for Plaintiff
 8
 9                                              ORDER
10                  The Court, having received, read, and considered the stipulation of the parties,
11   and good cause appearing therefrom, adopts the stipulation of the parties in its entirety as its
12   order.
13                  It is further ordered that the October 15, 2019, trial confirmation hearing shall
14   be continued until October 21, 2019, at 9:00 a.m.
15            IT IS SO ORDERED.
16
     Dated: October 9, 2019
17
18
19
20
21
22
23
24
25
26
27
28



                                                  2
     Stipulation and [Proposed] Order to Continue TCH
 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
